DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1,17 and 20 has been amended
Claims 1-20 are pending in this application and examined as follows:

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1,2,8 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Loffredo (US 2,515,521) in view Gil Garcia (US 5,918,588)

With regards to claim 1, Loffredo discloses a cooking apparatus (camper stove, Title) comprising a cooking heat source (firebox 25, Fig. 1);
a grill grate (wire grill 13, Fig. 1) having a grill grate surface (Fig. 1), the grill grate surface defining a plane of said grill grate surface (Fig. 1), the grill grate being positioned over said cooking heat source (wire grill 13 is over firebox 25, Fig. 4);
a griddle plate (griddle plate 14, Fig. 1), the griddle plate being moveable between a cooking position and a stowed position (dotted line for griddle plate 14 show the plate being stowed and going to a cooking position, Fig. 1), the griddle plate being positioned over the grill grate in the cooking position (griddle plate 14 may be placed onto the top surface of the wire grill 13, col 2, lines 10-15), and a majority of the griddle plate being lower than the plane of said grill grate surface in the stowed position (when the griddle plate 14 is not in use it may be downwardly disposed and supported, Fig. 1); and a lift mechanism connected to griddle plate (griddle plate 14 is supported by means of pins 15 and flange 16, col 2, lines 3-5).

Gil Garcia teaches discloses the lift mechanism (device 1 for lifting a cover for a cooking instrument, Fig. 1-3) provides a majority of a force that is capable of increasing an upward velocity of at least a portion of the griddle plate during an upward movement of the at least a portion of the griddle plate (opening or closing of cover which attached piece 12, Fig. 1-3).
It would have been obvious to one skilled in the art at the time the invention was made to modify the lift mechanism of Loffredo with the lift device as taught by Gil Garcia in order to provide a powered mechanism to provide lifting power for a cooking apparatus to make it easier to operate.  
With regards to claim 2, Loffredo discloses wherein a majority of the griddle plate is positioned over the grill grate in the cooking position (griddle plate 14 is majority over wire grill 13, Fig. 8).
With regards to claim 8, Loffredo discloses wherein a majority of the griddle plate is higher than the plane of the grill grate surface when the griddle plate is in the cooking position (griddle plate 14 is higher than wire grill 13 in cooking position, Fig. 8).

With regards to claim 20, Loffredo discloses a method of modifying a cooking apparatus comprising (operating the camper’s stove, Fig. 1-3):
positioning a grill grate between a cooking heat source and a griddle plate (positioning wire grill 13 between firebox 25 and griddle plate 14, Fig. 1);
exposing at least a portion of the grill grate for cooking by moving the griddle plate (move griddle plate 14 into position as denoted by dotted lines, Fig. 1);
moving at least a portion of the griddle plate vertically (griddle plate 14 moved vertically, Fig. 1);
user will lift griddle plate 14 and a portion of the weight will be absorbed by pin 15 and flange 16, Fig. 4);
moving a lid to an open position, in which a majority of the lid is lower than a plane of a grill grate surface of the grill grate (table section 10 will be below wire grill 13, Fig. 4); and
moving the lid to a closed position over the grill grate and the griddle plate, in which a majority of the lid is higher than the plane of the grill grate surface of the grill grate (table section 10 is folded over wire grill 13 to close the stove, Fig. 3).
Loffredo does not disclose mechanically exerting an upward force against the griddle plate and increasing a velocity of at least a portion of the griddle plate in an upward direction during said moving at least a portion of the griddle plate upward; with said step of mechanically exerting an upward force against the griddle plate providing a majority of a force used to accomplish said increasing a velocity of at least a portion of the griddle plate in an upward direction.
Gill Garcia teaches mechanically exerting an upward force against the griddle plate and increasing a velocity of at least a portion of the griddle plate in an upward direction during said moving at least a portion of the griddle plate upward (device 1 for lifting a cover for a cooking instrument where gas operated springs 2 on an arm lifts a fin 3 which is attached to a piece 12, Fig. 2 and 3); with said step of mechanically exerting an upward force against the griddle plate providing a majority of a force used to accomplish said increasing a velocity of at least a portion of the griddle plate in an upward direction (Fig. 2 and 3 shows gas operated springs 2 on an arm lifts piece 12 in an upward direction at an increase velocity). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the lift mechanism of Loffredo with the lift device as taught by Gil Garcia in order to provide a powered mechanism to provide lifting power for a cooking apparatus to make it easier to operate.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Loffredo in view of Thomson (US 3,064,637) in further view of Gil Garcia.

With regards to claim 17, Loffredo discloses a cooking apparatus (camper stove, Title) comprising a cooking heat source (firebox 25, Fig. 1);
a grill grate (wire grill 13, Fig. 1) having a grill grate surface (Fig. 1), the grill grate surface defining a plane of said grill grate surface (Fig. 1), the grill grate being positioned over said cooking heat source (wire grill 13 is over firebox 25, Fig. 4);
a griddle plate (griddle plate 14, Fig. 1), the griddle plate being moveable between a cooking position and a stowed position (dotted line for griddle plate 14 show the plate being stowed and going to a cooking position, Fig. 1), the griddle plate being positioned over the grill grate in the cooking position (griddle plate 14 may be placed onto the top surface of the wire grill 13, col 2, lines 10-15), and a majority of the griddle plate being lower than the plane of said grill grate surface in the stowed position (when the griddle plate 14 is not in use it may be downwardly disposed and supported, Fig. 1). 
Loffredo does not disclose a mechanical arm connected to said griddle plate, wherein said mechanical arm exerts an upward force against said griddle plate when said griddle plate is moved between said first position to said second position, and wherein at least a portion of said griddle plate is moved vertically when said griddle plate is moved between said first position to said second position.
Thomson teaches a mechanical arm connected to said griddle plate (bracket 16 have notched leg 17 is attached to griddle plate 15, Fig. 1 and Fig. 3), wherein the mechanical arm exerts an upward force against said griddle plate when the griddle plate is moved between said first position to the second position (bracket 16 supports griddle plate 15 in an open and closed position and when closed the griddle plate 15 is held above bars 3 preventing griddle plate 15 moving downward by countering the gravity of the downward force, Fig. 1), and wherein at least a portion of the griddle plate is moved vertically when griddle plate 15 is rotated upward vertically, Fig. 2).
It would have been obvious to one skilled in the art at the time the invention was made to modify the grill plate and griddle plate of Loffredo with the mechanical arm as taught Thomason in order to provide mechanically enhanced structure that can routinely be opened and closed.  
Loffredo and Thomson does not teach the mechanical arm provides a majority of a force that is capable of increasing an upward velocity of at least a portion of the griddle plate during an upward movement of the at least a portion of the griddle plate. 
Gil Garcia teaches discloses the lift mechanism (device 1 for lifting a cover for a cooking instrument, Fig. 1-3) having a mechanical arm (gas operated springs 2, Fig. 2 and 3) provides a majority of a force that is capable of increasing an upward velocity of at least a portion of the griddle plate during an upward movement of the at least a portion of the griddle plate (opening or closing of cover which attached piece 12, Fig. 1-3).
It would have been obvious to one skilled in the art at the time the invention was made to modify the mechanical arm of Loffredo and Thomson with the lift device as taught by Gil Garcia in order to provide a powered mechanism to provide lifting power for a cooking apparatus to make it easier to operate.  

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Loffredo and Gil Garcia as applied to claims 1,2,8 and 20 above, and further in view of Hamilton et al (US 5,979,431).

With regards to claim 3, Loffredo and Gil Garcia does not teach wherein said lift mechanism comprises a counterbalance mechanism.
engagement pin 132 is a tension fitted spring which tightly engages griddle lock notch 35 to attachment surface 130 of griddle 20, Fig. 19 and 20).
It would have been obvious to one skilled art at the time the invention was made to modify the stove and griddle plate of Loffredo and Gil Garcia with the engagement pin and attachment surface as taught by Hamilton in order to provide a force to keep a griddle plate in order to keep in a locked position. 
With regards to claim 4, Hamilton teaches wherein said counterbalance mechanism comprises a spring (engagement pin 132 is a tension fitted spring which tightly engages griddle lock notch 35 to attachment surface 130 of griddle 20, Fig. 19 and 20).
With regards to claim 5, Loffredo wherein at least a portion of the griddle plate is moveable from a lowered position to a raised position (griddle plate 14 from position in Fig. 4 to Fig. 8), with a force utilized to move the griddle plate from the lowered position to said raised position being provided at least partially by the counterbalance mechanism (when combined with Hamilton, the engagement pin 132 engages the griddle 20 by a force to keep it down, Fig. 19-21).
With regards to claim 6, Loffredo wherein at least a portion of the griddle plate is moveable from a lowered position to a raised position (griddle plate 14 from position in Fig. 4 to Fig. 8), with a force utilized to move the griddle plate from the lowered position to said raised position being provided at least primarily by the counterbalance mechanism (when combined with Hamilton, the engagement pin 132 engages the griddle 20 by a force to keep it down, Fig. 19-21).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Loffredo and Gil Garcia as applied to claims 1,2,8 and 20 above, and further in view of Demars (US 2011/0283992).

With regards to claim 7, Loffredo and Gil Garcia does not teach further comprising an extendable rail, the extendable rail being slidably engaged with the griddle plate.
Demars teaches an extendable rail, the extendable rail (shelf 10 has two extend portions 15a-b with lips 16a-b, Fig. 6) being slidably engaged with the griddle plate (griddle 50, Fig. 6).
It would have been obvious to one skilled in the art at the time the invention was made to modify the grill plate of Loffredo and Gil Garcia with the shelf as taught by Demars in order to efficiently stow away a griddle plate in a compact grill apparatus.
With regards to claim 9, Demars teaches further comprising a lid (cover 9, Fig. 7) having an open position and a closed position, wherein a majority of the lid is higher than the plane of the grill grate surface when the lid is in the closed position (cover 9 is above the place of griddle 50, Fig. 6).
	
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Loffredo, Gil Garcia and Demars as applied to claims 7 and 9 above, and further in view of Holdo Baggott (US 8,936,017).

With regards to claim 10, Loffredo, Gil Garcia and Demars does not teach wherein the griddle plate comprises a griddle plate surface, the griddle plate surface defining a plane of the griddle plate surface, wherein a majority of the lid is lower than said plane of the griddle plate surface when the griddle plate is in the cooking position and the lid is in the open position.
Holod Baggott teaches wherein the griddle plate (grate 36, Fig. 2) comprises a griddle plate surface (surface of grate 36, Fig. 2), the griddle plate surface defining a plane of the griddle plate surface, wherein a majority of the lid is lower than the plane of the griddle plate surface when the griddle plate is in the cooking position and the lid is in the open position (lid 1 is lower than the grate 36, Fig. 2).

With regards to claim 11, Holod Baggott teaches wherein a majority of the lid is lower than the plane of the grill grate surface in the open position (lid 1 is open and below grate 36, Fig. 2).
With regards to claim 12, Holod Baggott teach wherein a majority of the lid is lower than the plane of the grill grate surface when the lid is in said open position and the griddle plate is in the stowed position (lid 1 is lower than the grate 36, Fig. 2).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Loffredo,Thomas and Gil Garcia as applied to claim 17 above, and further in view of Holdo Baggott (US 8,936,017).

With regards to claim 18, Loffredo teaches a grill grate and griddle plate (wire grill 13 and griddle plate 14, Fig. 1).
Loffredo, Thomas and Gil Garcia does not teach a lid having an open position and a closed position; wherein the grill grate comprises a grill grate surface, the grill grate surface defining a plane of the grill grate surface; wherein a majority of the lid is higher than the plane of the grill grate surface when the lid is in the closed position; and wherein the griddle plate comprises a griddle plate surface, the griddle plate surface defining a plane of the griddle plate surface, wherein a majority of the lid is lower than the plane of the griddle plate surface when the griddle plate is in said cooking position and the lid is in the open position.
Holdo Baggott teaches a lid (lid 1, Fig. 1)having an open position and a closed position (lid 1 shown as open in Fig. 2 and closed when the grate 34 is enclosed by lid 1); wherein the grill grate comprises a grill grate surface (grate 34, Fig. 1), the grill grate surface defining a plane of the grill grate lid 1 would be higher than grate 34 in closed position, Fig. 1); and wherein the griddle plate comprises a griddle plate surface (when combined with Loffredo, Thomas and Gil Garcia), the griddle plate surface defining a plane of the griddle plate surface, wherein a majority of the lid is lower than the plane of the griddle plate surface when the griddle plate is in said cooking position and the lid is in the open position (lid 1 is lower than the grate 34 in an open position, Fig. 2).
It would have been obvious to one skilled in the art at the time the invention was made to modify the lid of Loffredo, Thomas and Gil Garcia with the griddle plate and lid as taught by Holod Baggott in order to provide a lid which provides temperature control and convenience in operation.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Loffredo, Thomas and Gil Garcia as applied to claim 17 above, and further in view of Hamilton et al (US 5,979,431).

With regards to claim 19, Loffredo, Thomas and Gil Garcia does not teach the mechanical arm comprises a counterbalance mechanism. 
Hamilton teaches the lift mechanism comprises a counterbalance mechanism (engagement pin 132 is a tension fitted spring which tightly engages griddle lock notch 35 to attachment surface 130 of griddle 20, Fig. 19 and 20).
It would have been obvious to one skilled art at the time the invention was made to modify the stove and griddle plate of Loffredo, Thomas and Gil Garcia with the engagement pin and attachment surface as taught by Hamilton in order to provide a force to keep a griddle plate in order to keep in a locked position. 


Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach the lid comprises a first lid portion and a second lid portion. Claims 15 and 16 are dependent from claim 14 and therefore objected to as well. 

Response to Arguments
Applicant's arguments filed 8/19/2021 have been fully considered but they are not persuasive.
Applicant’s arguments: Applicant argues the prior art does not disclose or teach the lift mechanism provides a majority of a force that is capable of increasing an upward velocity of at least a portion of the griddle plate during an upward movement of the at least a portion of the griddle plate in claim 1 . 
Examiner’s response: Gil Garcia teaches discloses the lift mechanism (device 1 for lifting a cover for a cooking instrument, Fig. 1-3) provides a majority of a force that is capable of increasing an upward velocity of at least a portion of the griddle plate during an upward movement of the at least a portion of the griddle plate (opening or closing of cover which attached piece 12, Fig. 1-3).
Applicant’s arguments: Applicant argues the prior art does not disclose or teach the mechanical arm provides a majority of a force that is capable of increasing an upward velocity of at least a portion of the griddle plate during an upward movement of the at least a portion of the griddle plate inn claim 17. 
Examiner’s response: Gil Garcia teaches discloses the lift mechanism (device 1 for lifting a cover for a cooking instrument, Fig. 1-3) having a mechanical arm (gas operated springs 2, Fig. 2 and 3) that provides a majority of a force that is capable of increasing an upward velocity of at least a portion of the griddle plate during an upward movement of the at least a portion of the griddle plate (opening or closing of cover which attached piece 12, Fig. 1-3).
Applicant’s arguments: Applicant argues the prior art does not disclose or teach mechanically exerting an upward force against the griddle plate and increasing a velocity of at least a portion of the griddle plate in an upward direction during said moving at least a portion of the griddle plate upward; with said step of mechanically exerting an upward force against the griddle plate providing a majority of a force used to accomplish said increasing a velocity of at least a portion of the griddle plate in an upward direction in claim 20. 
Examiner’s response: Gill Garcia teaches mechanically exerting an upward force against the griddle plate and increasing a velocity of at least a portion of the griddle plate in an upward direction during said moving at least a portion of the griddle plate upward (device 1 for lifting a cover for a cooking instrument where gas operated springs 2 on an arm lifts a fin 3 which is attached to a piece 12, Fig. 2 and 3); with said step of mechanically exerting an upward force against the griddle plate providing a majority of a force used to accomplish said increasing a velocity of at least a portion of the griddle plate in an upward direction (Fig. 2 and 3 shows gas operated springs 2 on an arm lifts piece 12 in an upward direction at an increase velocity). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761